Citation Nr: 1601421	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-21 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of Post 9/11 GI Bill (Chapter 33) education housing allowance from December 16, 2013, through February 20, 2014.



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel









INTRODUCTION

The Veteran served on active duty from August 2008 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, the additional evidence that the Veteran submitted with her April 2014 substantive appeal (VA Form 9) is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).


FINDING OF FACT

From December 16, 2013, through February 20, 2014, the Veteran's rate of pursuit towards the objective of a program of education was greater than 50 percent.


CONCLUSION OF LAW

The Veteran is entitled to education housing payments for the period from December 16, 2013, through February 20, 2014.  38 U.S.C.A. §§ 501, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9635, 21.9640 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board finds that the Veteran is entitled to education housing payments for the period from December 16, 2013, through February 20, 2014.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

As for the merits of the appeal, this case involves the provisions of Chapter 33, Title 38, of the United States Code which were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301 -3324 (West 2014) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2015).

Under the provisions of Chapter 33, an individual who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees) paid directly to the institution of higher learning, a monthly housing stipend, and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.  A monthly housing allowance is only provided for individuals with a rate of pursuit towards the objective of a program of education of more than 50 percent.  38 C.F.R. § 21.9640(b).  Rate of pursuit means the measurement obtained by dividing the number of credit hours an individual is enrolled in by the number of credit hours considered to be full-time training at the institution of higher learning.  38 C.F.R. § 21.9505.  The resulting percentage (rounded to the nearest hundredth) will be the individual's rate of pursuit not to exceed 100 percent.  Id.  VA will consider any rate of pursuit higher than 50 percent to be more than one-half training.  Id.

Here, the Veteran received education benefits under the Post-9/11 GI Bill with regard to her enrollment at Remington College (Remington).  A June 2013 letter outlined the details of the award of education benefits and informed her that she was not entitled to receive monthly housing allowance benefits for the period from December 16, 2013, through February 20, 2014.  The RO explained in an April 2014 statement of the case that the Veteran was not entitled to housing allowance benefits because she pursued a program of education at a rate of 50 percent during that period.  

In June 2013, Remington certified that the Veteran was enrolled in 6 credit hours for the period from December 16, 2013, through January 16, 2014.  See VA Enrollment Certification form dated June 2013; see also VA Education Benefits letter dated June 2013.  In March 2014, Remington certified that the Veteran's status changed-she was enrolled in 6 credit hours for the period December 16, 2013, through February 20, 2014.

An April 2014 VA Web Enhanced Approval Management System (WEAMS) report shows that Remington considers 12 credits per quarter a full-time course load and that the Veteran's program is nine months long.

The record, which includes a "Class Projection" that was received by VA in October 2013, shows that the nine-month program consists of nine month-long modules.  The Veteran was enrolled in 6 credit hours for modules (or months) eight and nine, which corresponds to the period December 16, 2013, through February 20, 2014.

The Board observes the following: (1) whether a student qualifies for full-time status at Remington is determined based on the number of credit hours obtained during a quarter, not a particular month; (2) the Class Projection indicates that the Veteran was enrolled in 11 credit hours during the last quarter of her program (modules seven, eight, and nine), which includes the period from December 16, 2013, through February 20, 2014; and (3) a July 2013 letter from Remington indicates that the Veteran was enrolled as a full-time student and was expected to graduate from her program on February 20, 2014.

Based on the foregoing, the Board finds that the Veteran has met the required rate of pursuit of more than 50 percent from December 16, 2013, through February 20, 2014.  38 C.F.R. § 21.9640(b).  Thus, she has met the criteria for an associated housing allowance for that time period.  She was enrolled in 11 credits that quarter, far in excess of the 50 percent (6), that would otherwise render her ineligible for a housing allowance.  


ORDER

The appeal is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


